11-2421
    Shahul Hameed v. Holder
                                                                                  BIA
                                                                            Laforest, IJ
                                                                          A093 396 959
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    New York, on the 6th day of September, two thousand
    thirteen.

    PRESENT:
             ROSEMARY S. POOLER,
             BARRINGTON D. PARKER,
             RICHARD C. WESLEY,
                  Circuit Judges.
    ___________________________________

    MOHAMED IRFAN SHAHUL HAMEED,
             Petitioner,

                       v.                                  11-2421
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                    Mohamed Irfan Shahul Hameed, pro se,
                                       Woodside, New York.

    FOR RESPONDENT:                    Tony West, Assistant Attorney
                                       General; Holly M. Smith, Senior
                                       Litigation Counsel; John B. Holt,
                       Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Mohamed Irfan Shahul Hameed, a native and

citizen of Sri Lanka, seeks review of a May 20, 2011, order

of the BIA, affirming an April 13, 2009, decision of

Immigration Judge (“IJ”) Brigitte Laforest, denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Mohamed

Irfan Shahul Hameed, No. A093 396 959 (B.I.A. May 20, 2011),

aff’g No. A093 396 959 (Immig. Ct. N.Y. City Apr. 13, 2009).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed
both the BIA’s and IJ’s opinions, including the portions of

the IJ’s decision not explicitly discussed by the BIA.

Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

The applicable standards of review are well-established.




                             2
See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).

    In addition to the statutory requirement that

petitioners exhaust “all administrative remedies,”

8 U.S.C. § 1252(d)(1), we also require petitioners to raise

specific issues with the BIA that are later raised in this

Court, see Foster v. INS, 376 F.3d 75, 78 (2d Cir. 2004).

This issue exhaustion requirement is “mandatory” and where,

as here, “the government points out . . . that an issue . .

. was not properly raised below, [we] must decline to

consider that issue,” absent an extraordinary situation.

Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,107 n.1 (2d

Cir. 2007) (citing Marrero Pichardo v. Ashcroft, 374 F.3d

46, 52-53 (2d Cir. 2004)).

    As the government argues, Shahul Hameed failed to

exhaust his challenges to the inconsistencies that formed

the basis of the IJ’s adverse credibility determination

before the BIA.     Indeed, the BIA explicitly noted Shahul

Hameed’s failure to do so, and he does not challenge that

finding here.     While we may consider issues addressed by the

BIA that were not raised by an applicant in the course of an

appeal, see Waldron v. INS, 17 F.3d 511, 515 n.7 (2d Cir.


                                3
1993), we decline to do so here, as excusing Shahul Hameed’s

failure to exhaust would not serve the purposes of issue

exhaustion, see Theodoropoulos v. INS, 358 F.3d 162, 171 (2d

Cir. 2004) (“[A]t least one of the purposes served by the

exhaustion requirement contained in § 1252(d) is to ensure

that the INS, as the agency responsible for construing and

applying the immigration laws and implementing regulations,

has had a full opportunity to consider a petitioner’s claims

before they are submitted for review by a federal court.”).

    Given that Shahul Hameed’s asylum, withholding of

removal, and CAT claims shared the same factual predicate,

he has not shown that the agency erred in finding him

ineligible for relief due to his lack of credibility.   See

Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4